IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-94-534-CR
AND
NO. 3-94-535-CR



RANDY CHESTEEN,

	APPELLANT

vs.



THE STATE OF TEXAS,

	APPELLEE

 


FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT

NOS. 106,325 & 106,326, HONORABLE BOB PERKINS, JUDGE PRESIDING

 



PER CURIAM
	Randy Chesteen seeks to appeal from judgments of conviction for burglary of a
building and theft.  In accord with a plea bargain agreement, the district court assessed
punishment at imprisonment for fifteen years in the burglary cause and at incarceration for one
year in the theft cause.
	The record reflects that appellant, with the assistance of counsel, waived the right
to appeal on the day judgment and sentence were imposed in open court.  A defendant who
knowingly and intelligently waives his right to appeal may not thereafter appeal without the
consent of the trial court.  Ex parte Dickey, 543 S.W.2d 99 (Tex. Crim. App. 1976).  See also
Hurd v. State, 548 S.W.2d 388 (Tex. Crim. App. 1977);  Reed v. State, 516 S.W.2d 680 (Tex.
Crim. App. 1974).  There is nothing in the record to indicate that appellant sought or obtained
the permission of the trial court to pursue these appeals.
	The appeals are dismissed.

Before Chief Justice Carroll, Justices Jones and Kidd;
    Chief Justice Carroll Not Participating
Appeals Dismissed
Filed:   November 2, 1994
Do Not Publish